      Case 2:11-cr-00210-JAM Document 999 Filed 06/11/20 Page 1 of 1


1    Gene D. Vorobyov, Attorney at Law
2    California Bar # 200193
     450 Taraval Street, # 112
3    San Francisco, CA 94116
4
     (415) 425-2693
     gene.law@gmail.com
5
6                   IN THE UNITED STATES DISTRICT COURT
7                FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES,                       )   Case No. 2:11-cr-00210-JAM-5
                                          )   [9th Cir. Case Nos.
10              Plaintiff,                )
                                          )   15-50127 & 16-10122]
11        v.                              )
                                          )
12   EDWARD SHEVTSOV,                     )   Order Granting Request to File
                                          )   Declaration of Edward Shevtsov
13              Defendant,                )   Ex Parte and Under Seal
                                          )
14                                        )   [Fed R. Crim Proc. 49.1; ED Local Rule
                                          )   141]
15                                        )
                                          )
16                                        )
17
18        Based on a finding of GOOD CAUSE, the Court orders that declaration
19   of Edward Shevtsov in response to the Government’s Motion for
20   Reassessment of Shevtsov’s Present Ability to Repay CJA Funds be
21   submitted ex parte and under seal.
22        IT IS SO ORDERED.

23
24   Dated: June 10, 2020         /s/ John A. Mendez_______________

25                                HONORABLE JOHN A. MENDEZ
                                  United States District Court Judge
26
27
28
                                              -1-
